Order
Per Curiam:
Benfer Enterprises, LLC appeals from the judgment of the Circuit Court of Jackson' County,‘Missouri, entered following a bench trial, in favor of Bradley Constance, Personal Representative of the Estate of Vickie Richardson. The trial court concluded that Benfer Enterprises wrongfully towed and wrongfully withheld a motorcycle legally owned by Ms. Richardson at the time of her death. Because a published opinion would have no precedential value, a memorandum of law has been provided to the partiés. The trial'court’s judgment is affirmed. Rule 84.16(b).